DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-9, 11-13 and new claims 21-27 in the reply filed on 06/30/2020 is acknowledged. Also new claim 28 was added in the reply filed on 11/19/2020 is pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Levin, US 2006/0076073, in view of Cross, US 4803778 and further in view of Kawai, 6209827.
Regarding claim 1, Levin discloses; a method of forming a wire bundle, the method comprising: 										removably coupling (Fig. 12 and 20; harness board fixtures 20, 100 mounted onto the work surface) a plurality of wire bundle (Fig. 12 and 20; wire bundle 26, 400) mounting structures (Fig. 12 and 20; harness board fixtures 20, 100) to a wire bundle  
Regarding claim 2, Levin substantially discloses the invention include harness board fixtures mounted on suitable work surface but is silent about with a robotic automation. However Cross teaches about automated assembly of a wire harness with robots (Fig. 4; 95 and Fig. 2; 110).									It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Levin by providing with a robotic automation, as taught by Cross, so that using a wire routing tool that is adapted to be carried by a robot for automatically sequentially positioning wire segments in a predetermined configuration in a wire harness (Col. 1; Ln. 59-63). 
Regarding claim 3, Levin discloses; the wire bundle mounting structures are removably coupled (Fig. 12 and 20 and ¶ 0042, 0048; harness board fixtures 20, 100 mounted on suitable work surface) to the wire bundle board, specifying placement locations of the wire bundle mounting structures for a predetermined wire bundle (¶ 0054; predetermined configuration). 								Levin substantially discloses the invention include harness board fixtures 
Regarding claim 4, Levin substantially discloses the invention include harness board fixtures mounted on suitable work surface but is silent about the wire bundle form board is common to a first wire bundle and a second wire bundle, where the second wire bundle has a different configuration than the first wire bundle. 				However Cross teaches that the wire bundle form board (Fig. 4; 115) is common to a first wire bundle (Fig. 4; wire harness between connectors 150 and 152) and a second wire bundle (Fig. 4; wire harness between connectors 150 and 151), where the second wire bundle has a different configuration (Fig. 4; wire harness between connectors 150 and 151 has different configuration than wire harness between connectors 150 and 152) than the first wire bundle. 						It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Levin by providing the wire bundle form board is common to a first wire bundle and a second wire bundle, where the .

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Levin, US 2006/0076073, in view of Cross, US 4803778, in view of Kawai 6209827 as  applied to claim 1 above, and further in view of Seo, US 2019/0226606.
Regarding claim 7, Levin discloses; inserting the respective wire bundle retention strap (Fig. 12 and 20; cable tie 24 and 500 applied on wire bundle 26, 400) into a respective wire bundle mounting structure.							The modified Levin substantially discloses the invention include cable tie applied on wire bundle but is silent about where the respective wire bundle retention strap has a first end pivotally coupled to a frame of the respective wire bundle mounting structure, and a second end having mating quick connect strap retention features that mate with quick connect strap retention features of the respective wire bundle mounting. 			However Seo teaches that the respective wire bundle retention strap has a first end pivotally coupled (Fig. 4-10; 46 pivotally coupled with 32) to a frame of the respective wire bundle mounting structure, and a second end having mating quick connect strap retention features (Fig. 4-10; 98, 104) that mate with quick connect strap retention features (Fig. 4-10; 96, 94) of the respective wire bundle mounting structure.		It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Levin by providing the respective . 

Claims 9-13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Levin, US 2006/0076073, in view of Seo, US 2019/0226606, further in view of Cross, US 4803778, and further in view of Luthi, 9431810.	 
Regarding claim 9, Levin discloses; a method of forming a wire bundle, the method comprising: 									inserting (Fig. 12 and 20; wire bundle 26, 400 is inserted into the harness board fixtures 20, 100) at least one wire into at least one wire bundle mounting structure; and	coupling the at least one wire to the at least one wire bundle mounting structure with a respective wire bundle retention strap (Fig. 12 and 20; cable tie 24 and 500 applied on wire bundle 26, 400) extending through a respective wire bundle mounting structure;												wherein the at least one wire bundle mounting structure is arranging the at least one wire in a predetermined configuration (¶ 0054; predetermined configuration) for formation of the wire bundle, where the at least one wire bundle mounting structure is removably coupled (Fig. 12 and 20; harness board fixtures 20, 100 mounted onto the 
Regarding claim 11, Levin substantially discloses the invention include harness board fixtures mounted on suitable work surface but is silent about with a robotic automation. However Cross teaches about automated assembly of a wire harness with robots (Fig. 4; 95 and Fig. 2; 110).									It would have been obvious to one with ordinary skill in the art before the 
Regarding claim 12, Levin discloses; the wire bundle mounting structures are removably coupled (Fig. 12 and 20 and ¶ 0042, 0048; harness board fixtures 20, 100 mounted on suitable work surface) to the wire bundle board, specifying placement locations of the wire bundle mounting structures for a predetermined wire bundle (¶ 0054; predetermined configuration). 								Levin substantially discloses the invention include harness board fixtures mounted on suitable work surface but is silent about form board and according to indicia, disposed on the wire bundle form board. However Cross teaches about form board (Fig. 4; 115) and according to indicia, disposed on the wire bundle form board (Fig. 4; connector blocks 117 coupled to the form board 115 into designated hole 116).		It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Levin by providing with form board and according to indicia, disposed on the wire bundle form board, as taught by Cross, so that using a wire routing tool that is adapted to be carried by a robot for automatically sequentially positioning wire segments in a predetermined configuration in a wire harness (Col. 1; Ln. 59-63). 
Regarding claim 13, Levin substantially discloses the invention include harness board fixtures mounted on suitable work surface but is silent about the wire bundle form board is common to a first wire bundle and a second wire bundle, where the second 
Regarding claim 28, Levin substantially discloses the invention include harness board fixtures mounted on suitable work surface and the wire harness used for automotive, appliance and aerospace industries but is silent about coupling a spanner bar to the structure; and coupling the wire bundle mounting structure, with the wire bundle coupled thereto,  to the spanner bar, where the wire bundle mounting structure is coupled to a wire bundle mounting recesses with quick connect mounting features integral to the spanner bar that mate the quick connect mounting features of the wire bundle mounting structure.	 								However Luthi teaches about coupling a spanner bar (Fig. 4-14; 408) to the .

Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Levin, US 2006/0076073, in view of Seo, US 2019/0226606, and further in view of Luthi, 9431810.	 
Regarding claim 21, Levin discloses; a method of coupling wire bundles to a structure, the method comprising: 							coupling a wire bundle mounting structure to a wire bundle with a wire bundle 
Regarding claim 27, Levin substantially discloses the invention include harness board fixtures mounted on suitable work surface and the wire harness used for automotive, appliance and aerospace industries but is silent about the wire bundle mounting structure is coupled to the wire bundle mounting recesses of the spanner bar without tools.	However Luthi teaches that the wire bundle mounting structure is coupled to the wire bundle mounting recesses of the spanner bar without tools (Fig. 6-12 and Col. 9; Ln. 60-61; 400 mate with 408 with 418 without tool).						It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Levin by providing the wire bundle mounting structure is coupled to the wire bundle mounting recesses of the spanner bar without tools, as taught by Luthi, so that the support structures are configured to slide into positions relative to attachment structures in the aircraft and connect to the attachment structures in the positions (Col. 1; Ln. 62-65). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument about the reference Luthi, new 103 rejections with new set of references such as Levin, in view of Cross, and further in view of Kawai, also Levin, in view of Seo, in view of Cross, and further in view of Luthi have been applied, please see the rejections above.
Allowable Subject Matter
Claims 5-6, 8, 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729